Argued October 21, 1936.
This case is ruled by the decision of the Supreme Court inBeard v. John Hancock Mutual Life Insurance Co., 326 Pa. 430,192 A. 411, which reversed the judgment of this court, reported in122 Pa. Super. 174, 186 A. 239, and held that the `facility of payment' clause, in the form used in that case, applies to policies made payable to a named beneficiary and authorizes the company to select the person equitably entitled to receive the insurance money, and that the receipt of such person is a satisfaction of the policy.
The language used in the `facility of payment' clause in the policy in the present case is identical with that in the Beard policy, and requires the same action.
Pursuant to the authority of the Beard case, supra, the judgment of the court below is reversed and is here entered for the defendant.